779 N.W.2d 257 (2010)
In re C.V., Minor.
Dean Cunningham and Rita Cunningham, Petitioners-Appellants,
v.
Department of Human Services, Respondent-Appellee.
Docket No. 140216. COA No. 290439.
Supreme Court of Michigan.
March 24, 2010.

Order
On order of the Court, the application for leave to appeal the September 15, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., would grant leave to appeal.